DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2021 has been entered.

Response to Arguments
In response to Applicant’s argument that Claim 1 has been amendment. Accordingly, the various rejections under 35 USC 112 have been obviated.
The Examiner agrees the amendments to Claim 1 overcome the previous 112(a) rejection. Therefore, the rejection under 35 USC 112(a) has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Labankoff (2009/0322099) and Cefo (6,291,901).
Claim 1: Labankoff teaches an electric vehicle generator range extending charging system (Par.1) (Fig.2) comprising: a rotating wheel-based rotor comprising permanent magnets (30) which are affixed to a wheel (10), wherein the permanent magnets (30) are adhered to the spokes of the wheel (10) (Par.26) (Fig.2); a coiled wire tightly wound around an armature which is housed in a wheel well/cover (60) (Fig.2), wherein the wheel (10) passes through the wheel well/cover (60) and thus passes through the armature (Par.26).  
Labankoff does not explicitly teach the wire is copper, magnetic, or enameled wire; and a charge controller which directs a flow of electricity either to the electric vehicle or a battery bank.
Cefo discloses an electric vehicle generator (Fig.2) comprising: permanent magnets (52) (Col.3, Lines 41-47); a coiled copper wire (80) (Col.3, Lines 37-40); and a charge controller (130) which directs flow of electricity to a battery bank (110a-110b) (Col.4, Lines 1-13).

Claim 3: Labankoff and Cefo teach the limitations of claim 1 as disclosed above. Labankoff teaches the rotational energy of moving the wheel (10) powers the generator such that as the permanent magnets (30) pass through a coil field of the coiled wire electricity is produced (Par.26), wherein the electricity is used to power the electric vehicle or recharge the battery bank (Abstract) (Par.1).
Labankoff does not explicitly teach the wire is copper, magnetic, or enameled wire.
Cefo discloses an electric vehicle generator (Fig.2) comprising: permanent magnets (52) (Col.3, Lines 41-47); a coiled copper wire (80) (Col.3, Lines 37-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teaching of Cefo in the system of Labankoff to have had a wire comprised of electrically conductive material (Col.3, Lines 41-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shihao (CN202209255U) discloses an electric vehicle generator (Fig.1) comprising: permanent magnets (1-2) adhered to spokes (4) of a wheel (Par.19); a 
Tsai (US2018/0123427) discloses an electric vehicle generator (Fig.2) comprising a stator (13) comprising a coil and a rotating wheel-based rotor (15) comprising a magnet (Par.17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859